[Cite as State v. Brady, 2014-Ohio-5721.]
                            STATE OF OHIO, MAHONING COUNTY
                                  IN THE COURT OF APPEALS
                                        SEVENTH DISTRICT

STATE OF OHIO,                                   )
                                                 )
        PLAINTIFF-APPELLEE,                      )
                                                 )             CASE NO. 13 MA 88
V.                                               )
                                                 )                  OPINION
ERIC BRADY,                                      )
                                                 )
        DEFENDANT-APPELLANT.                     )

CHARACTER OF PROCEEDINGS:                        Criminal Appeal from Court of Common
                                                 Pleas of Mahoning County, Ohio
                                                 Case No. 2010CR851

JUDGMENT:                                        Affirmed

APPEARANCES:
For Plaintiff-Appellee                           Paul Gains
                                                 Prosecutor
                                                 Ralph M. Rivera
                                                 Assistant Prosecutor
                                                 21 W. Boardman St., 6th Floor
                                                 Youngstown, Ohio 44503

For Defendant-Appellant                          Attorney Rhys B. Cartwright-Jones
                                                 42 N. Phelps St.
                                                 Youngstown, Ohio 44503-1130




JUDGES:

Hon. Gene Donofrio
Hon. Joseph J. Vukovich
Hon. Mary DeGenaro


                                                 Dated: December 26, 2014
[Cite as State v. Brady, 2014-Ohio-5721.]
DONOFRIO, J.

         {¶1}    Defendant-appellant Eric Brady appeals from his conviction entered in
the Mahoning County Common Pleas Court for one count of vehicular homicide
following a jury trial. He contends his conviction was not supported by sufficient
evidence and was against the manifest weight of the evidence, and that the trial court
erred in allowing into evidence a scientifically unreliable conclusion as to the speed,
direction of travel, and cause of impact.
         {¶2}    On January 18, 2009, shortly after 7:00 a.m., Terrance Grey heard a
loud crash while drinking coffee in his home. (Trial Tr., Vol. II, 218.) Grey looked out
his window and observed that two vehicles had been involved in a traffic accident on
Meridian Road in Youngstown, Ohio. (Trial Tr., Vol. II, 217-219.) The two vehicles
were a green Ford Explorer and a tan Pontiac Sunfire. Grey then called 911. (Trial
Tr., Vol. II, 220.) Grey testified that he observed Brady walking around near the
accident. He saw Brady walk over to the vehicle, look inside and then return to his
vehicle where it appeared as if he was looking for something in the backseat. (Trial
Tr. Vol. II, 221.) Grey described Brady as “walking around like he was dazed and
probably confused or something.” (Trial Tr., Vol. II, 222.)
         {¶3}    Christopher Burton heading northbound on Meridian Road towards
Mahoning Avenue stopped at the scene when he came across the accident. (Trial Tr.
Vol. II, 232.) When asked about the conditions of the road, Burton stated, “I drive a
four-wheel drive, and I know I was coming off the road, off of my street, and seen that
it had just snowed because there was no track marks on Meridian when I came
down.” (Trial Tr., Vol. II, 237-238.) When he arrived, he observed Brady talking to
another person in a white pickup truck. The driver of the white pickup truck is now
deceased and was unable to testify on what was exchanged between himself and
Brady.
         {¶4}    Burton described Brady as “upset, frantic * * * [h]is arms were going.”
(Trial Tr., Vol. II, 245.) Burton then saw Brady walk across the street over to the
parking lot of B & R Wholesale Tires. (Trial Tr., Vol. II, 234.) Meanwhile, Burton
                                                                                  -2-


noticed that the driver of the other vehicle was still inside her automobile. (Trial Tr.
Vol. II, 235.)
        {¶5}     At this time, Youngstown Police had arrived at the scene. Youngstown
Officer Daniel Mikus was the first to respond to the accident. (Trial Tr., Vol. II, 250.)
Mikus described the conditions as “extremely hazardous that day” due to the heavy
snowfall that morning. (Trial Tr., Vol. II, 251.) Mikus stated that he was unable to
drive the posted speed limit of 35 m.p.h because of the snowfall. (Trial Tr., Vol II,
251.) When Mikus approached the tan Pontiac Sunfire, he observed that the driver
was deceased. (Trial Tr., Vol. II, 252.)
        {¶6}     At this time, Officer Mikus observed footprints in the snow in the
direction of B & R Wholesale Tire. (Trial Tr., Vol. II, 255.) When Mikus followed the
footprints, he found Brady lying on the ground behind a dumpster. (Trial Tr., Vol. II,
256.)
        {¶7}     Also responding to the scene that morning was Youngstown Lieutenant
William Ross. Lieutenant Ross also testified that he found Brady lying behind a
dumpster near B & R Wholesale Tires. (Trial Tr., Vol. II, 333.) Brady claimed that he
was looking for his son, who he believed was in the vehicle with him. (Trial Tr., Vol. II,
333-334.) At this time, Brady admitted to driving the Ford Explorer that had been
involved in the crash. (Trial Tr., Vol. II, 334.) Ross testified that no child was found at
the scene that morning. (Trial Tr., Vol. II, 334.)
        {¶8}     Shortly before 8:00 a.m. that morning, Youngstown Officer Brian
Booksing, assigned to the accident investigation unit, responded to the accident.
(Trial Tr., Vol. II, 266-269.) Booksing observed that the Sunfire sustained “excessive
damage” to the driver’s side, and the Ford Explorer sustained “significant damage” to
the driver’s side. (Trial Tr., Vol. II, 276.) Booksing described the road conditions as
“snowy, slush covered roadways with ice in patches.” (Trial Tr., Vol. II, 284.)
        {¶9}     Upon observing the evidence at the scene, Booksing concluded that the
Sunfire was traveling northbound in the curb lane, and the Ford Explorer was
traveling southbound. (Trial Tr., Vol. II, 290-291.) While traveling southbound, the
                                                                                       -3-


Ford Explorer “had come left of center, crossing the one northbound lane and striking
the Pontiac Sunfire in its own travel lane.” (Trial Tr., Vol. II, 290-291.)
        {¶10} While conducting an investigation into the accident, Booksing measured
the tread depth on all four tires of Brady’s Ford Explorer. (Trial Tr., Vol. II, 296.)
Officer Booksing testified a new tire measured four thirty-seconds of an inch. (Trial
Tr., Vol. II, 299.) The tire treads of Brady’s Ford Explorer, measured zero thirty-
seconds and one thirty-seconds of an inch. (Trial Tr., Vol. II, 299.) The tire tread on
the Brady’s Ford Explorer was described by Booksing as “unsafe.” (Trial Tr. Vol., Vol.
II, 310).
        {¶11} When Booksing spoke to Brady about the accident a few days later,
Brady claimed that he did not remember any of the events that took place that day.
(Trial Tr., Vol. II, 294.)
        {¶12} Also assigned to investigate the accident was Youngstown Detective
Sergeant Patricia Garcar. (Trial Tr., Vol. II, 349.) Garcar stated that she observed
significant damage to the Sunfire’s A-pillar. (Trial Tr., Vol. III, 356-357.) She
explained that a vehicle’s pillars “are probably the most -- the strongest parts of the
vehicle, one of the strongest parts of the vehicle.” (Trial Tr., Vol. III, 356.)
        {¶13} Garcar also examined the tire tread of Brady’s vehicle. She described
the tires as “[s]mooth as a baby’s bottom.” (Trial Tr., Vol. III, 358.) She discovered
“[v]ery little, if any, tread on his car, on the Explorer.” (Trial Tr., Vol. III, 358-359.)
        {¶14} Additionally, Garcar explained that “the Sunfire was traveling
northbound in the curb lane. Basically, the green vehicle crosses and crosses her
lane. That first impact was a side -- kind of sideswiping impact * * *.” (Trial Tr., Vol. III,
365.) She testified that the first point of contact would have been the driver’s front-
side fender. (Trial Tr., Vol. III, 366.) Further, Garcar stated that Brady’s vehicle
crossed the center line and struck decedent’s vehicle in the curb lane. (Trial Tr., Vol.
III, 368-369.)
        {¶15} The posted speed limit on Meridian Road is 35 m.p.h. Garcar stated
that Brady’s vehicle was “definitely” traveling in excess of 35 m.p.h. based on her
                                                                                     -4-


assessment of the damage to the vehicles. (Trial Tr., Vol. III, 370-371.) During cross-
examination, Garcar testified that Brady was likely traveling between 40 and 50
m.p.h. (Trial Tr., Vol. III, 392-393.)
        {¶16} Also testifying about the data module recovered from decedent’s
Sunfire was Ohio State Highway Patrol Trooper Christopher Jester. (Trial Tr., Vol. III,
426.) Jester is a crash reconstructionist for Northeast Ohio. Jester stated that
decedent was traveling 42 m.p.h., five, four, and three seconds before the airbag
deployed. (Trial Tr., Vol. III, 431-432.) Further, he stated she was traveling 35 m.p.h.
at two seconds prior to deployment, and 29 m.p.h. at one second before deployment.
(Trial Tr., Vol. III, 432.)
        {¶17} In an autopsy report prepared by Dr. Joseph Ohr he stated that the
decedent died on January 18, 2009, as a result of blunt impacts to head, trunk, and
extremities with vascular, skeletal and visceral injuries. (Trial Tr., Vol. III, 407.)
        {¶18} Brady was transferred from the scene of the accident to a hospital by
ambulance where a blood sample was taken for purposes of determining alcohol or
drug use (Trial Tr., Vol. II, 318.) The results of the blood test indicated that Brady did
not have any alcohol or drugs in his system at the time of the accident. (Trial Tr., Vol.
II, 319.)
        {¶19} A Mahoning County grand jury indicted Brady on August 26, 2010, for
two counts related to the crash. Count one was for failure to stop at an accident in
violation of R.C. 4549.02(A)(B), a third-degree felony. Count two was for aggravated
vehicular homicide in violation of R.C. 2903.06(A)(2)(B)(3), a third-degree felony.
        {¶20} On April 26, 2013, the jury found Brady not guilty on both counts but on
the second count found Brady guilty of the lesser-included offense of vehicular
homicide, in violation of R.C. 2903.06(A)(3)(a)(C), a first-degree misdemeanor. (Trial
Tr., Vol. III, 491-492.)
        {¶21} The trial court conducted Brady’s sentencing hearing on April 29, 2013.
At the time of sentencing, Brady was currently serving a five-year prison sentence for
robbery. (Sentencing Tr., 5.) The court sentenced Brady to a six-month term of
                                                                               -5-


incarceration. The court recognized that Brady had already served the six months,
and any remaining time by law must run concurrently with the sentence he is already
serving. (Sentencing Tr., 11.) Further, the court suspended Brady’s driver’s license
for a period of five years. As a result, the trial court sentenced Brady to one-hundred
and eighty days already served. This appeal followed.
       {¶22} Brady raises two assignments of error. In his first assignment of error,
Brady argues:

             THE TRIAL COURT ERRED IN ENTERING A CONVICTION
       WITHOUT THE SUPPORT OF SUFFICIENT EVIDENCE AND/OR
       AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE.

       {¶23} Sufficiency of the evidence deals with legal adequacy rather than the
weight or persuasiveness of the evidence. State v. Thompkins, 78 Ohio St.3d 380,
386, 678 N.E.2d 541 (1997). In viewing a sufficiency of the evidence argument, we
evaluate the evidence in the light most favorable to the prosecution. State v. Goff, 82
Ohio St.3d 123, 138, 694 N.E.2d 916 (1998). A conviction cannot be reversed on
grounds of sufficiency unless the reviewing court determines that no rational juror
could have found that the elements of the offense were proven beyond a reasonable
doubt. Id.
       {¶24} Weight of the evidence deals with the inclination of the greater amount
of credible evidence to support one side of the issue over the other. Thompkins, 78
Ohio St.3d at 387, 678 N.E.2d 541. In reviewing a manifest weight of the evidence
argument, the reviewing court examines the entire record, weighs the evidence and
all reasonable inferences, considers the credibility of witnesses, and determines
whether in resolving conflicts in the evidence, the trial court clearly lost its way and
created such a manifest miscarriage of justice that the conviction must be reversed
and a new trial ordered. Id. A reversal on weight of the evidence is ordered only in
exceptional circumstances. Id. In fact, where a criminal case has been tried by a jury,
only a unanimous appellate court can reverse on the ground that the verdict was
                                                                              -6-


against the manifest weight of the evidence. Id. at 389, 678 N.E.2d 541, citing
Section 3(B)(3), Article IV of the Ohio Constitution (and noting that the power of the
court of appeals is limited in order to preserve the jury’s role with respect to issues
surrounding the credibility of witnesses).
       {¶25} In conducting our review, we proceed under the theory that when there
are two fairly reasonable views of the evidence or two conflicting versions of events,
neither of which is unbelievable, it is not our province to choose which one should be
believed. State v. Gore, 131 Ohio App.3d 197, 201, 722 N.E.2d 125 (7th Dist.1999).
Rather, we defer to the jury who was best able to weigh the evidence and judge the
credibility of witnesses by viewing the demeanor, voice inflections, and gestures of
the witnesses testifying before it, including appellant himself. Seasons Coal Co. v.
Cleveland, 10 Ohio St.3d 77, 80, 461 N.E.2d 1273 (1994); State v. DeHass, 10 Ohio
St.2d 230, 231, 227 N.E.2d 212 (1967).
       {¶26} Lastly, in a case such as this where sufficiency and weight of the
evidence are argued together, we recognize that “a finding that a conviction is
supported by the manifest weight of the evidence necessarily includes a finding of
sufficiency.” State v. Gravely, 188 Ohio App.3d 825, 840-41 (10th Dist.2010), citing
State v. Braxton, 10th Dist. No. 04AP-725, 2005 Ohio 2198.
       {¶27} Brady was convicted of vehicular homicide in violation of R.C.
2903.06(A)(3)(a)(C), a first-degree misdemeanor, which essentially provides that no
person, while operating or participating in the operation of a motor vehicle shall
negligently cause the death of another. R.C. 2901.22, which defines the various
culpable mental states, defines negligently as follows:

              A person acts negligently when, because of a substantial lapse
       from due care, he fails to perceive or avoid a risk that his conduct may
       cause a certain result or may be of a certain nature. A person is
       negligent with respect to circumstances when, because of a substantial
       lapse from due care, he fails to perceive or avoid a risk that such
       circumstances may exist.
                                                                                 -7-


R.C. 2901.22(D).
       {¶28} Under R.C. 2901.22(D), something more than ordinary negligence is
required to prove criminal negligence. There must be a substantial lapse from due
care. State v. Dailey, 5th Dist. No. 2006-CA-0012, 2007-Ohio-2544, ¶ 19. Specific to
vehicular homicide, the Sixth District affirmed a conviction for vehicular homicide after
it concluded that the defendant’s excessive speed constituted a substantial lapse of
due care. See State v. Whitmaker, 111 Ohio App.3d 608, 613, 676 N.E.2d 1189 (6th
Dist.1996).
       {¶29} Further, “[t]he determination of whether a lapse of due care is
substantial is a question for the trier of fact.” State v. Self, 112 Ohio App.3d 688, 693,
679 N.E.2d 1173 (12th Dist.1996). Moreover, “substantial” is another word for
“material,” which means “being of real importance or great consequence.” Id.
       {¶30} Whitmaker, relied upon by the state, supports the conclusion that
Brady’s excessive speed in the wintery conditions constituted a substantial lack of
due care. In Whitmaker, the accident occurred on a clear sunny day when an
eyewitness estimated that defendant was traveling between 12 and 25 m.p.h over
the posted 45 m.p.h speed limit. Whitmaker at 610. Similarly, a responding officer
estimated the defendant’s speed at 60 m.p.h. Id. However, a physics professor
estimated the defendant’s speed between 73 and 83 m.p.h shortly before he started
to break, which slowed to between 57 m.p.h and 63 m.p.h at impact. Id. at 610-611.
The Sixth District found that the evidence supported that the defendant negligently
caused the death. Id. at 613.
       {¶31} This court recognized that merely driving below the posted speed limit
does not in and of itself mean that the driver is not driving recklessly. State v.
Monigold, 7th Dist. No. 03 CO 25, 2004-Ohio-1554, ¶ 15; see also State v. Howell,
137 Ohio App.3d 804, 815, 739 N.E.2d 1219 (11th Dist. 000), citing R.C. 2901.22(E)
(stating that “criminally negligent conduct is necessarily subsumed by reckless
behavior.”).
                                                                                   -8-


       {¶32} This court stated that even driving at the posted speed limit during a
winter storm could constitute recklessness:

              Speed limits permit a driver to operate their car up to a certain
       speed, however, that does not mean in all conditions it is safe to travel
       at the speed limit. For example, the speed on many highways is 65 mph
       and it is safe to travel at that speed when the road conditions are good.
       However, during a winter storm that causes the roads to be extremely
       icy, it is not safe to travel 65 mph. If a person does decide to travel at
       that speed, even though they are continually sliding across the road,
       and causes an accident, they may be acting with heedless indifference
       to a known risk.

Monigold at ¶ 15.
       {¶33} As indicated, even if a person is driving under the posted speed limit it
does not mean that a person is not driving negligently. Moreover, speed limits permit
a driver to operate their vehicle up to a certain speed; however, that does not mean
in all conditions it is safe to travel at that speed limit. Here, the posted speed limit was
35 m.p.h. There is not unequivocal evidence presented that Brady was in fact driving
above the posted speed limit at the time of the collision. However, the conditions of
the roads were “extremely hazardous that day.” During a recent snowfall, it may not
be safe to travel at a posted speed of 35 m.p.h. If a person does decide to travel at
that speed, even though their car may slide across lanes, and causes an accident,
they may be acting with heedless indifference to a known risk.
       {¶34} Moreover, in the present case, Brady points to no specific evidence in
the record to establish that the jury lost its way in assessing the evidence of this
case. Rather, the state presented two different witnesses, crash investigation
testimony by the police, in addition to an accident reconstructionist to establish that
Brady had committed a substantial lapse of due care by failing to perceive the risk of
driving on snowy, icy roads over the speed limit on bad tires. The evidence admitted
                                                                               -9-


at trial concerning Brady’s speed, the road conditions and the vehicles tire tread,
would convince the reasonable trier of fact of Brady’s guilt beyond a reasonable
doubt.
         {¶35} Among the witnesses called by the state at trial was Detective Garcar,
who is trained in accident reconstruction. Garcar concluded in her investigation that
the collision occurred when Brady’s vehicle crossed the center line and struck the
decedent’s vehicle in the curb lane. Garcar also testified that Brady was “definitely”
traveling in excess of the posted 35 m.p.h speed limit. Additionally, the state also
called Officer Booksing, also trained in crash accident reconstruction. Booksing
testified about the tire tread depth on the tires of Brady’s vehicle. Booksing described
the tire tread on the Brady’s vehicle as “unsafe.”
         {¶36} Finally, our conclusion that Brady’s conviction is supported by the
manifest weight of the evidence is dispositive of Brady’s sufficiency claim. Therefore,
based on the resolution of Brady’s manifest weight argument, the state presented
sufficient evidence that Brady negligently caused decedent’s death. As stated above,
the evidence presented by the state of the conditions which existed at the time of the
accident and the circumstances under which the accident occurred is sufficient to
support a finding of criminal negligence beyond a reasonable doubt. Thus, Brady’s
conviction for vehicular homicide was supported by sufficient evidence.
         {¶37} For the reasons stated above, Brady’s first assignment of error is
without merit.
         {¶38} In his second assignment of error, Brady argues:

                 THE   TRIAL     COURT       ERRED      IN    ALLOWING        IN
         SCIENTIFICALLY UNRELIABLE CONCLUSION AS TO SPEED,
         DIRECTION OF TRAVEL, AND CAUSE OF IMPACT.

         {¶39} Under this assignment of error, Brady argues that the trial court abused
its discretion in allowing Youngstown Detective Sergeant Patricia Garcar to render
her opinion concerning the cause of the accident; particularly, the speed of Brady’s
                                                                                   - 10 -


vehicle. Brady does not take issue with Officer Brian Booksing’s testimony
concerning his investigation of the accident.
        {¶40} The central issue is whether a properly trained and experienced officer
may estimate a vehicle’s speed without independent verification based upon the
damage sustained to the vehicles involved and the totality of the evidence gathered
at the scene. A trial judge has a special obligation to ensure that scientific testimony
is not only relevant but reliable. Daubert v. Merrell Dow Pharmaceuticals, Inc., 509
U.S. 579, 589, 113 S.Ct. 2786, 125 L.Ed.2d 469 (1993); State v. Drummond, 111
Ohio St.3d 14, 2006-Ohio-5084, 854 N.E.2d 1038, ¶ 118. However, a trial court’s
ruling on the admissibility of an expert’s testimony is within its broad discretion and
will not be disturbed absent an abuse of discretion. State v. DeWalt, 7th Dist. No. 06
CA 835, 2007-Ohio-5248, ¶ 7, citing State v. Jones, 90 Ohio St.3d 403, 414, 739
N.E.2d 300 (2000). The term abuse of discretion is more than an error of law or
judgment; it indicates that the court’s attitude was unreasonable, arbitrary, or
unconscionable. State v. Adams, 62 Ohio St.2d 151, 157, 404 N.E.2d 144 (1980).
        {¶41} Evid.R. 702 governs the admission of expert testimony, and states in
part:

               A witness may testify as an expert if all of the following apply:
               (A) The witness’ testimony either relates to matters beyond the
        knowledge or experience possessed by lay persons or dispels a
        misconception common among lay persons;
               (B) The witness is qualified as an expert by specialized
        knowledge, skill, experience, training, or education regarding the
        subject matter of the testimony;
               (C) The witness’ testimony is based on reliable scientific,
        technical, or other specialized information. * * *

        {¶42} It has been held that a prospective witness does not have to be the best
witness on the topic to qualify as an expert. Alexander v. Mt. Carmel Medical Center,
                                                                                - 11 -


56 Ohio St.2d 155, 159, 383 N.E.2d 564 (1978). Instead, a potential expert must
demonstrate knowledge greater than that possessed by an average juror. State Auto
Mut. Ins. Co. v. Chrysler Corp., 36 Ohio St.2d 151, 160, 304 N.E.2d 891 (1973).
       {¶43} Specific to traffic accidents, “Ohio courts have held that a witness who
testifies about the cause of an accident must have knowledge concerning, or
experience in determining the cause of accidents.” Kolidaski v. Glenn McClendor
Trucking Co., 7th Dist. No. 03 MA 64, 2004-Ohio-3638, ¶ 39. It should be noted,
however, that there is a distinction between testimony concerning accident
investigation   and   testimony    concerning     accident   reconstruction.   Accident
investigation involves the collection and recording of information, while accident
reconstruction involves the use of scientific methodology to draw inferences from
investigative data. See Scott v. Yates, 71 Ohio St.3d 219, 221, 643 N.E.2d 105
(1994). “As a result, police officers who have not been qualified as accident-
reconstruction experts may not give opinions on the cause of an accident, but rather,
may testify only about their collection of data and observations at the accident
scene.” Roy v. Gray, 197 Ohio App.3d 375, 2011-Ohio-6768, 967 N.E.2d 800 (1st
Dist.), ¶ 11.
       {¶44} This court has observed that “the mere label of ‘accident investigator’
versus ‘accident reconstructionist’ is not determinative of an expert's qualifications.
See, e.g., State v. Rhodes (Dec. 14, 2001), 11th Dist. No.2000-L-089. A court must
examine the expert's qualifications, education, and knowledge in order to determine
the scope of his or her expertise. Id. ‘Once qualified, an expert witness may give an
opinion only as to matters within his or her expertise.’ Metro. Life Ins. Co. v. Tomchik
(1999), 134 Ohio App.3d 765, 777, 732 N.E.2d 430, citing State v. Hopfer (1996),
112 Ohio App.3d 521, 559, 679 N.E.2d 321.” State v. DeWalt, 7th Dist. No. 06 CA
835; 2007-Ohio-5248, ¶ 39.
       {¶45} Moreover, the Ohio Supreme Court has affirmed that “[t]he officer’s
credibility remains an issue for the trier of facts.” Barberton v. Jenney, 126 Ohio St.3d
5, 2010-Ohio-2420, 929 N.E.2d 1047, ¶ 18 (2010), citing State v. Diar, 120 Ohio
                                                                                - 12 -


St.3d 460, 900 N.E.2d 565, ¶ 120 (2008), quoting DeHass at paragraph one of the
syllabus. “Because the trier of fact sees and hears the witnesses and is particularly
competent to decide ‘whether, and to what extent, to credit the testimony of particular
witnesses,’ we must afford substantial deference to its determinations of credibility.”
Jenney at ¶ 20, quoting State v. Konya, 2d Dist. No. 21434, 2006-Ohio-6312, ¶ 6.
       {¶46} In this case, Detective Garcar demonstrated that she possessed the
specialized knowledge, skill, experience, training or education required by
Evid.R.702(B) to qualify as an accident reconstruction expert. Detective Garcar
testified that she has been a police officer for twenty years. Garcar is also assigned
to the department’s accident investigation unit, and has been there for thirteen years.
Garcar received her bachelor’s and master’s degree in criminal justice from
Youngstown State University. Garcar is also OPOTA certified, and has attended
several courses through the Ohio State Highway Patrol. Previously, Garcar has
attended an accident reconstruction course at Northwestern University. Over the
course of her career, Garcar has investigated more than one-hundred traffic
accidents that involved fatalities. Additionally, Garcar had previously qualified as an
expert in accident reconstruction in the Mahoning County Common Pleas Court.
       {¶47} In sum, based upon her education, experience, knowledge, and
training, Garcar qualified as an accident reconstruction expert who could render her
opinions concerning the distance between the point of impact of the vehicles and the
vehicles’ resting place, and the speed of Brady’s vehicle based upon further damage
sustained by the vehicles. Thus, the trial court did not abuse its discretion in allowing
the admission of her testimony.
       {¶48} Therefore, Brady’s second assignment of error is without merit.
                                                           - 13 -


      {¶49} The judgment of the trial court is affirmed.

Vukovich, J., concurs.

DeGenaro, P.J., concurs.